Citation Nr: 0522808	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  97-23 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought on appeal.  
The Board considered this appeal on previous occasions and 
remanded it for further development in July 1998, May 1999, 
and September 2003.  


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for or 
to undergo VA examinations which were scheduled to evaluate 
his claimed low back disorder and which were necessary to 
establish a relationship between his claimed disability and 
his period of active service.

2.  The veteran last contacted VA in March 1997.  By letters 
dated August 14, 1998, December 2, 2002, May 14, 2003, March 
11, 2004, July 9, 2004, September 20, 2004, and February 14, 
2005, VA requested information to further develop the 
veteran's claim on appeal.  Most of the letters were returned 
as not deliverable.

3.  VA has made attempts to locate the veteran through public 
records.  The veteran's present whereabouts are unknown.


CONCLUSION OF LAW

By not responding to VA requests for information and evidence 
necessary to make a decision on the merits of his appeal and 
by failing to report for or undergo scheduled VA 
examinations, the veteran abandoned his claim.  38 C.F.R. § 
3.158 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this appeal, the evidence necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (the VCAA) and other applicable laws.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, the initial AOJ decision was made in March 
1997, long before the VCAA was enacted, and the VCAA notice 
was first sent to the veteran in March 2004.  Fortunately, 
the Court acknowledged in Pelegrini that some claims were 
pending at the time the VCAA was enacted and that proper 
notice prior to the initial AOJ decision was impossible.  The 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in letters dated in March 2004 and 
September 2004.  Because the letters fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 129 (2005).  In 
addition to the explicit VCAA notice, the veteran was advised 
in the Supplemental Statements of the Case as to the specific 
reasons why his particular claim was being denied on the 
merits and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. 
Section 3.159(b)(1) in the April 2002 and April 2005 
Supplemental Statements of the Case.  Thus, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds, after reviewing the record, that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him a physical 
examination in October 1996.  The veteran was afforded the 
opportunity to testify before an RO hearing officer and/or 
the Board, but declined such a hearing in his August 1997 VA 
Form 9.  The Board also requested that additional VA 
examination be scheduled for the veteran in order to obtain a 
medical opinion as to etiology of current disability; the 
veteran was notified that such examination was being 
scheduled in March 2004 and February 2005, but the Board was 
notified in April 2004 and March 2005 that the veteran failed 
to report for the scheduled examinations.

It is clear from the above, and as will be discussed further 
below, that VA has done its utmost to develop the evidence 
with respect to the veteran's claim.  Any failure to develop 
the claim rests with the veteran himself.  In short, the 
Board has carefully considered the provisions of the VCAA in 
light of the record on appeal, and for the reasons expressed 
above finds that the development of the claim on appeal has 
been consistent with the provisions of the law.  In light of 
the fact that the veteran has had no contact with VA for well 
over one year and his whereabouts are unknown, any additional 
development would be futile.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  
Consequently, the Board finds that the record is ready for 
appellate review.

Pertinent law and regulation

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655.

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  See 38 C.F.R. § 3.158(a).

The provisions of 38 C.F.R. Section 3.1(q) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."

The Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Analysis

For reasons which will be explained in detail below, the 
Board finds that the veteran has abandoned his claim within 
the meaning of 38 C.F.R. Section 3.158 and that the claim 
must, therefore, be dismissed.

As noted above, the veteran has had no contact with VA since 
he submitted his VA Form 9 in August 1997, a period well in 
excess of one year.  During that period, he failed to report 
for scheduled VA examinations in April 2004 and March 2005.  
He either ignored or did not receive, due to his own fault, 
the Board's May 1999 and September 2003 remands outlining the 
need for additional evidence and examination as well as 
correspondence from both the RO and the Board.  The veteran 
also failed to respond to requests for information and 
evidence sent to him by VA on August 14, 1998, December 2, 
2002, May 14, 2003, March 11, 2004, July 9, 2004, September 
20, 2004, and February 14, 2005, and has otherwise made 
himself unavailable to VA.

It is well established that it is a claimant's responsibility 
to keep VA advised of his whereabouts in order to facilitate 
the conduct of medical inquiry.  See Hyson v. Derwinski, 5 
Vet. App. 262 (1993).  Further, a claimant failing to report 
for a scheduled examination must show good cause for so 
doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 
396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 
(1992).  The record in this case reveals that the veteran 
attended a VA examination scheduled in October 1996, but did 
not attend examinations scheduled in April 2004 and March 
2005 that were scheduled to determine if there was a link 
between the alleged in-service injury and current disability.  
He failed to report for the examinations and has not provided 
any good cause for his actions. 

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
his claim on appeal, but he has failed to comply.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); Wood, 
1 Vet. App. at 193.  There is no correspondence or report of 
contact from the veteran of record which would explain the 
lack of response to various requests from the RO and the 
Board or his failure to report for VA examinations.  The 
veteran has not advised VA of his whereabouts and VA's 
attempts to find him through public records have not been 
fruitful.  

In Hyson, 5 Vet. App. at 265, the Court stated: "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  In this case, although the RO 
and the Board did not turn up heaven and earth, it is obvious 
that every reasonable effort was made to locate the veteran.  
After correspondence was returned as undeliverable from March 
1999 to December 2002, the RO obtained an alternative address 
and made attempts to locate the veteran at that address.  
None of VA's efforts have produced a response from the 
veteran.

In Hyson, the Court also pointed out that VA must show that a 
claimant lacked "adequate reason" [see 38 C.F.R. § 3.158(b) 
(2001)], or "good cause" [see 38 C.F.R. § 3.655 (2001)] for 
failing to report for the scheduled examinations.  In this 
case, there is no evidence on file demonstrating that the 
veteran had any "adequate reason" or "good cause" for failing 
to report to be examined when VA so requested.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley, supra, [citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)].  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  It is, therefore, presumed that 
timely notice of the scheduled VA examinations was sent to 
the veteran at his most recent address of record at the time 
of notice.

The facts in this case are clear.  The veteran failed to 
report for scheduled VA examinations and no good cause has 
been demonstrated for his failure to appear or to be 
examined.  He also failed to respond to requests for 
information and evidence concerning his medical treatment.  
And, the veteran has furnished no other medical evidence 
which would serve as a viable substitute for the scheduled 
examinations.  See 38 C.F.R. § 3.326(b).  The veteran's claim 
is, therefore, considered to be abandoned.  See 38 C.F.R. § 
3.158.

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the United States Supreme Court 
had held that everyone dealing with the Government was 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  The Court found that even 
though the veteran may have been ignorant of the abandonment 
provisions of 38 C.F.R. Section 3.158(a), he was necessarily 
charged with knowledge of the regulation.  Here, in light of 
VA's continued efforts to develop the claim on appeal, the 
veteran was plainly on notice of the necessity of submitting 
to further medical inquiry.

With the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. Section 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  In essence, 
a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to this issue and, therefore, 
the claim must be and is dismissed.

The Board is, of course, aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is dismissed based on his failure to adhere 
to VA regulations rather than the Board considering the 
evidentiary merits of the issues on appeal as was previously 
done by the RO.  Cf. Swan v. Brown, 9 Vet. App. 450 (1996) 
and cases cited therein.  The Board acknowledges that it has 
decided the present appeal on a different legal basis than 
the RO did and that when the Board addresses a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by its decision herein 
because the veteran, through Board remands and VA 
correspondence over the course of this appeal, was fully 
apprised of the need for additional VA examination.  The 
veteran failed to comply and he has not kept in contact with 
the RO or the Board.  As such, the Board finds that all due 
process concerns have been satisfied.




ORDER

The claim of entitlement to service connection for a low back 
disorder is deemed to be abandoned and is dismissed.




	                        
____________________________________________
	VITO CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


